OPINION — AG — ** MUNICIPALITY — ORDINANCE — AMBULANCE SERVICE ** (1) A HOME RULE CHARTER MUNICIPALITY, WHICH OWNS AND OPERATES AN AMBULANCE SERVICE, MAY "NOT" ENACT AN ORDINANCE WHICH PROHIBITS ANY OTHER LICENSED PROVIDER OF AMBULANCE SERVICES FROM PICKING UP PATIENTS WITHIN THE BOUNDARIES OF THE MUNICIPALITY AND WHICH PREVENTS ANY OTHER LICENSED PROVIDER OF AMBULANCE SERVICES FROM USING THE STREETS LOCATED WITHIN THE MUNICIPALITY SINCE SUCH AN ORDINANCE WOULD BE IMPERMISSIBLY INCONSISTENT AND IRRECONCILABLE WITH THE LICENSING PROVISIONS OF THE ' EMERGENCY MEDICAL SERVICES IMPROVEMENT ACT, 63 Ohio St. 330.81 [63-330.81] 63 Ohio St. 330.82 [63-330.82] (2) A BOARD OF COUNTY COMMISSIONERS "MAY" ENTER INTO A CONTRACT WITH A MUNICIPAL AMBULANCE SERVICE TO PROVIDE THE RESIDENTS OF THE COUNTY WITH AMBULANCE SERVICES WITHOUT COMPETITIVE BIDDING. (BOARD OF COUNTY COMMISSIONERS, COMPETITIVE BIDDING ACT, HOME RULE CHARTER, COMPETITION, FRANCHISE, JURISDICTION, REQUIREMENTS) CITE: 19 Ohio St. 733 [19-733], 19 Ohio St. 788 [19-788] 19 Ohio St. 1500 [19-1500], 21 Ohio St. 908 [21-908] 61 Ohio St. 101 [61-101], 63 Ohio St. 330.76 [63-330.76] 63 Ohio St. 330.81 [63-330.81], 63 Ohio St. 330.82 [63-330.82] 63 Ohio St. 330.83 [63-330.83], 69 Ohio St. 633 [69-633] [69-633], ARTICLE XVIII, SECTION 3(A), ARTICLE XVIII, SECTION 3, ARTICLE XVIII, SECTION 6 (JOHN D. ROTHMAN)=== SEE OPINION NO. 88-547 (1988) === ** SEE OPINION NO. 95-105 (1996) **